McCay, Judge.
It is of the highest importance to the proper administration of justice that the officers of Court shall not be permitted to place themselves in the position of collusion with any of the parties.
It appears from the record of this case that the sheriff had failed to levy, under an express understanding that, as the defendant had no ground of delay, he gave his word to the sheriff to have the money at Court. The sheriff relied upon this promise and made no levy. At the time this promise was made there was no cause of delay, and the sheriff was liable for the money to the plaintiff. Subsequently the State, for its own purposes, passed the Act of October 13th, 1870. Shall the sheriff be permitted to shield himself for his laches, already committed, behind this Act? We think not. To permit it, would be directly in the teeth of Neal vs. Price, 11 Georgia, 297, and contrary to the public policy we have asserted in the opening of this decision. Had the sheriff obeyed the order of the Court, the plaintiff would have had his money. The sheriff undertook deliberately to disobey, and instead of making the money, trusted to the word of the defendant. He acted at his own risk, and he cannot now shield himself behind the law requiring the taxes to be paid. That law is not for the benefit of the defendant, but for purposes of State. Much less can it be used to shield the sheriff from a liability taken upon himself since June, 1865.
Judgment affirmed.